department of the treasury internal_revenue_service washington d c tax exempt ang qovermmert entities division number release date date date legend foundatior dear uil dollar_figure ‘we have considered your ruling_request dated date facts foundation is a tax-exempt public charity described in sec_501 a and b a vi of the internal_revenue_code code its articlas of incorporation state its mission as organized for purposes that are exclusively religious charitable scientific literary and educational within the meaning of sec_501 its principal activities involve supporting youth in a particular sport especially for individuals who have historically been underserved or underrepresented in the sport the foundation targets the disabled minorities inner-city youth juniors and women ‘the foundation also maintains a scholarship program for college students who meet academic sport community service and financial need requirements and are studying sport management for the particular sport at issue in an accredited program at one of u s universities applicants are screened by a university scholarship committee and the most eligible_candidates are forwarded to the foundation scholarship selection committee three of five selection committee members are on the foundation beard the remaining two selection committee members are independent individuals generally experts in the field of education while family members of scholarship committee members are eligible for scholarships the related committee member must recuse him herself or withdraw the family member's application scholarship grants are paid directly to the recipient's university for qualified_tuition_and_related_expenses under sec_117 b _ the foundation creates and maintains records and case histories as required by revrul_56_304 c b foundation now plans to add three new scholarship programs to assist financially needy students to study sport management and to encourage diversity in the sport the first new eligible recipients will have completed one of scholarship program is for high school graduates admitted into an accredited sport management program for the particular sport at issue at one of u s universities this is a four-year renewable scholarship dependent upon maintaining academic sport internship community service and financial need requirements foundation’s youth development programs prior to high school graduation and met a number of other objective criteria including minimum grade point average financial need documented community service and minimum verifiable spart playing ability and subsequent renewal of the scholarship for up to four years is determined by the foundation scholarship committee described above while family members of scholarship committee members are eligible for these scholarships the related committee member must recuse scholarship grants are paid directly to him herself or withdraw the family member's application the the recipient's university for qualified_tuition_and_related_expenses under sec_117 foundation will create and maintain records and case histories as required by revrul_56_304 1958_2_cb_306 initial selection for the award eligible students must have the second new scholarship program is a diversity scholarship program for women and ethnic minority students attending one of the nineteen u s universities that offer the sport management curriculum for the particular sport at issue the ethnic minority populations targeted for these scholarships include african-american hispanic-american native or alaskan american and asian or pacific island american completed at least two years of the sport management program and as with the existing scholarship program applicants are initially screened by a university scholarship committee and the most eligible_candidates are forwarded to the foundation scholarship selection committee applicants must meet additional criteria have at least a grade point average pass the sport playing ability test and have completed at least two intemships related to the sport management program for this sport while family members of scholarship committee members are eligible for these scholarships the related committee member must recuse him herself or withdraw the family member’s application scholarship grants are paid directly to the recipient's university for qualified_tuition_and_related_expenses under sec_117 the foundation will create and maintain records and case histories as required by revrul_56_304 1956_2_cb_306 the third scholarship program is open to contestants in a minority collegiate sport championship for the sport at issue contestants are individuals whether or not they are ethnic minorities attending historically black colleges and universities hispanic serving institutions and tribal colleges or ethnic minority students from other u s sport championship are eligible for this scholarship if they have at least a grade point average in college and have participated in community service while a college student information about this scholarship is distributed to all tournament participants selection of scholarship recipients is made by the foundation scholarship committee are paid directly to the recipient's university for qualified_tuition_and_related_expenses under sec_117 scholarships the related committee member must recuse him herself or withdraw the family member's application required by revrul_56_304 1956_2_cb_308 while family members of scholarship committee members are eligible for these the foundation will create and maintain records and case histories as colleges or universities participants in the scholarship grants requested ruling the continued operation by the foundation of the existing sport management scholarship program and the adoption and implementation of the three proposed additional scholarship programs described above will not adversely affect the foundation’s status as a tax-exempt charity described in sec_170 1a vi c and a of the internal_revenue_code_of_1986 as amended because these scholarship programs are or will be when implemented charitable activities described in sec_501 and are consistent with the foundation’s tax-exempt purposes law sec_501 and c provide for exemption from federal inoome tax for -- corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or intemational amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of crueity to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1 c -1 a of the regulations states that ijn order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization faits to meet either the organizational_test or the operational_test it is not exempt d testing for public safety e literary f sec_1 c -1 of the regulations provides that exempt purposes are a religious b charitable c scientific educational or g prevention of cruelty to children or animals sec_1 c -1 li of the regulations states that ‘ ajn organization is not organized or operated exclusively for one or more of the purposes specified in subdivision of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization of persons controlled directly or indirectly by such private interests sec_1 c -1 d 4i of the regulations provides that s ince each of the purposes specified in subdivision of this subparagraph is an exempt_purpose in itself an organization may be exempt if it is organized and operated exclusively for any one or more of such purposes in fact an organization is organized and operated exclusively for an exempt_purpose or hf purposes exemption will be granted fo such an organization regardless of the purpose or purposes specified in its application_for exemption for example if an organization claims exemption on the ground that it is educational exemption will net be denied if in fact itis ‘charitable’ sec_1_501_c_2_-1 of the regulations defines the term charitable stating that it ‘is used in sec_501 c in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of ‘charity’ as developed by judicial decisions such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii ta defend human and civil rights secured_by law of iv to combat community deterioration and juvenile delinquency emphasis added revrul_56_304 1956_2_cb_306 provides that organizations privately established and funded as charitable foundations which are organized and actively operated to carry on one or more of the purposes specified in sec_501 of the internal_revenue_code of and which otherwise meet the requirements for exemption from federal_income_tax are not to individuals provided such distributions are pracluded from making distributions of their funds made on a true charitable basis in furtherance of the purposes for which they are organized however organizations of this character which make such distributions should maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the pumpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any of all distributions made to individuals can be substantiated upon request by the internal_revenue_service in revrul_66_103 1966_1_cb_134 a nonprofit organization providing awards and grants including scholarships and fellowship grants to needy individuals to enable them to continue their work in the creative arts as wall as to continue their education and studies with no menetary benefit to the donor organization is entitled to exemption fram federal_income_tax under sec_501 of the intemal revenue code of thus scholarships based on need are deemed to be charitable in revrul_69_267 1960_1_cb_151 the service ruled that a nonprofit organization that awards scholarships to individuals on the basis of scholastic ability rather than financial need qualifies for exemption from federal_income_tax under sec_501 c of the internal_revenue_code of the organization was formed and is operated to award scholarships to students for educational studies in institutions of higher leaning the recipients are selected from a broad class of applicants on the basis of scholastic standing only the organization is supported by grants and contributions the revenue_ruling held that sec_501 c of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes sec_1 c -1 a of the income_tax regulations provides that the term ‘charitable’ is used in sec_501 in its generally accepted legal sense therefore it includes advancement of education and the organization qualified for exemption analysis foundation maintains a need and merit-based scholarship pragram far college juniors and seniors pursuing a sport management curriculum for the sport at issue at one of nineteen u s colleges and universities under code sec_501 and sec_1 -1 of the regulations foundation’s scholarship program is charitable in nature as it both advances education and assists those in financial need the foundation’s three new scholarship programs two of which target individuals based on both financial need and ability and one of which targets mainly minorities and women based on scholastic and sport ability are scholarships that are charitable based on financial need and or scholastic ability as described in revrul_66_103 1966_1_cb_134 and revrul_69_257 1969_1_cb_151 all of the scholarship programs benefit a charitable_class that is large and indefinite so the scholarships are not targeted to pre-selected individuals scholarship criteria are objective and members of the foundation selection committee must recuse themselves from considering family members for a foundation scholarship the foundation complies with the recordkeeping requirements of revrul_56_304 1956_2_cb_306 in making grants to individuals conclusion ‘the continued operation by the foundation of the existing sport management scholarship program and the adoption and implementation of the three proposed additional scholarship programs as described will not adversely affect the foundation’s status as a tax-exempt charity described in saction sec_170 sec_501 and sec_809 of the internal_revenue_code of as amended these scholarship programs are or will be when implemented charitable activities described in sec_501 and are consistent with the foundation’s tax-exempt purposes this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you shauld follow the instructions in notice this ruling is directed only to the organization that requested it provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling shoutd be kept in your permanent records sec_6110 of the code if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the intemal revenue service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
